Citation Nr: 0905597	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-27 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for Hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for gastritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1975 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  That decision denied 
the Veteran's request to reopen his previously denied 
Hepatitis C and psychiatric disorder service connection 
claims as the veteran had not submitted new and material 
evidence.  In addition, the November 2005 rating decision 
denied the Veteran's gastritis service connection claim.

The Veteran testified before the undersigned at a December 
2008 Travel Board hearing.  A copy of that transcript has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  Entitlement to service connection for Hepatitis C was 
denied in a July 2001 rating decision; the Veteran did not 
submit a notice of disagreement within one year of notice of 
this decision.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed a nervous condition, was most recently 
denied in the July 2001 rating decision; the Veteran did not 
perfect an appeal of this decision.

3.  Evidence received since the July 2001 rating decision 
does not relate to a previously unestablished factor 
necessary to establish entitlement to service connection and 
does not raise a reasonable possibility of substantiating the 
claim.

4.  There is no nexus between current gastritis and an injury 
or disease in service.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision denying service connection 
for Hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the July 2001 rating decision 
denying service connection for Hepatitis C is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The July 2001 rating decision denying service connection 
for a psychiatric disorder, claimed a nervous condition, is 
final.  38 U.S.C.A. § 7105.

4.  Evidence received since the May 1983 rating decision 
denying service connection for a psychiatric disorder is not 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  The criteria for entitlement to service connection for 
gastritis have not been met. 38 U.S.C.A. §§ 105, 1131 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2008).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Veteran was provided with a September 2005 letter in 
which the RO notified him of what evidence was required to 
substantiate entitlement to service connection for a 
psychiatric disorder, stomach condition (gastertic) and 
Hepatitis C.  The letter told him what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining this 
evidence.  The letter also notified the Veteran that he 
should submit any relevant evidence in his possession.  This 
letter met the duty to notify the Veteran in accordance with 
Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of Dingess notice were provided in an 
April 2006 letter.  The Court has held that VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the Veteran's claims are being denied, and no rating or 
effective date are being assigned, he has suffered no 
prejudice from the deficiency with regard to these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The September 2005 letter also informed the Veteran that his 
Hepatitis C and psychiatric disorder claims had been 
previously denied, informed him of the need for new and 
material evidence to reopen the claims, provided regulatory 
definitions of "new" and "material" and informed him of 
the bases for the prior denials, namely that the evidence did 
not relate a current psychiatric disability to service.  The 
letter thereby met the requirements of Kent.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A (West 2002 & Supp. 2008); 38 
C.F.R. §3.159 (c), (d) (2008).  This duty to assist 
contemplates that VA will help a claimant obtain records 
relevant to his claims, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2008).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records, VA treatment 
records, Social Security Administration (SSA) records, and 
private treatment records have been obtained.  The Veteran 
has been afforded a VA psychiatric examination as well as a 
Hepatitis C examination, and sufficient medical opinions have 
been obtained.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

VA has not obtained an examination in response to the 
Veteran's gastritis claim, and no such opinion is required in 
this case.  Although the veteran has recently testified to 
the onset of symptoms in service, and their continuance since 
service, as discussed below, the Board finds his statements 
to lack credibility.  There is no competent and credible 
evidence that the Veteran's gastritis may be related to 
service, and a continuity of symptomatology has not been 
demonstrated.  An opinion is therefore not required.

As there is no indication of any outstanding pertinent 
evidence, the Board may proceed with consideration of the 
Veteran's claims.  

New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Personality disorders are not considered disabilities for VA 
purposes and therefore cannot serve as a basis for a grant of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.

In addition, the law and regulations provide that 
compensation shall not be paid if the claimed disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

Hepatitis C

The RO denied service connection for Hepatitis C in a July 
2001 rating decision on the grounds that the evidence did not 
link current Hepatitis C to service.  A notice of 
disagreement (NOD) was not filed.

The evidence considered in the July 2001 rating decision 
included the Veteran's treatment records, a June 2001 VA 
examination, and various VA treatment records dated between 
August 1982 and February 2001.

The Veteran's May 1975 entrance examination and August 1981 
discharge examinations were negative for any relevant 
abnormalities.  The Veteran denied suffering from Hepatitis 
on an August 1981 report of medical history (RMH).  The 
remaining service treatment records are negative for any 
symptoms, treatments, or diagnoses of Hepatitis.

An August 1982 VA treatment note indicates that the Veteran's 
liver enzymes were elevated.  A diagnosis of probable chronic 
hepatitis, with elevated liver enzymes and a history of 
drinking, was made.

An April 1997 VA progress note indicated that the Veteran had 
tested positive for Hepatitis C.

A June 2001 VA examination reflects the Veteran's reports of 
administering first aid on at least one occasion while in-
service.   He reported first being diagnosed as having 
chronic Hepatitis in 1982, and denied a history of blood 
transfusions or accidental needle sticks.  He reported having 
a tattoo.  Abuse of intravenous drugs, including cocaine and 
heroin, from 1984 to 1989 was reported.  

Physical examination revealed no chronic stigmata of liver 
disease.  Following a review of the Veteran's claims folder 
and the results of a Hepatitis C study, a diagnosis of 
Hepatitis C was issued.  

The examiner noted that Hepatitis C was usually attained 
through exposure to blood products or through intravenous 
use.  The examiner opined that "it [was] impossible to state 
from the medical record when the Veteran obtained his 
[H]epatitis" but that it was "more likely" that his 
Hepatitis was obtained through his intravenous drug use than 
from his service, as there was no documentation that he had 
been exposed to secretions or blood products during service.

Evidence received since the July 2001 rating decision 
includes the Veteran's SSA records, various VA treatment 
records dated between March 1982 and March 2006, a November 
1983 private evaluation by Dr. R.C., December 1995 private 
treatment records, a September 1982 discharge note, and a May 
1988 private psychiatric report.

During VA treatment in September 2004, the Veteran reported 
that he had not sought treatment for Hepatitis C.  A March 
2006 VA treatment note shows that liver function tests were 
ordered in.

At his December 2008 hearing, the Veteran testified that he 
had not used intravenous drugs prior to 1982.  He also 
testified that he believed he had been exposed to blood 
products during an incident in which he administered first-
aid while in-service.

As such, competent medical evidence establishing such a nexus 
is required to reopen the Veteran's claim.

No such evidence has been received.  The Veteran's newly 
submitted treatment records do demonstrate a diagnosis of 
Hepatitis C, but do not reflect any opinion suggesting a 
nexus between the condition and the Veteran's service.  The 
Veteran's testimony regarding his purported exposure to blood 
products during service is insufficient to establish this 
link.  While he is competent to report the exposure, he is 
not competent to provide a medical opinion linking Hepatitis 
C to that exposure.  Espiritu.  New and material evidence has 
not been received, and the Veteran's claim is not reopened.

Psychiatric Disorder

The RO initially denied the Veteran's claim for service 
connection for a psychiatric disorder in a January 1982 
administrative decision as the Veteran had failed to report 
to a scheduled VA examination.  This denial was later 
reconsidered and a VA examination was conducted.  Service 
connection was denied in a May 1983 rating decision.  The RO 
considered diagnoses of generalized anxiety disorder and 
schizophreniform disorder.  A NOD was filed and a statement 
of the case was issued in May 1983.  A substantive appeal was 
not received and the RO closed the appeal.

The Veteran filed an application to reopen his psychiatric 
disorder claim in December 1985; an October 1988 rating 
decision continued the previous denial on the basis that the 
evidence did not warrant any change in the prior decisions.  
A NOD was not filed.  

A third claim to reopen the Veteran's psychiatric disorder 
service connection claim was filed in May 2000.  In the July 
2001 rating decision, the RO determined that new and material 
evidence had not been received to reopen a claim for service 
connection for a psychosis, noting that the evidence did not 
show a psychosis within one year of service.  A NOD was not 
filed.

The evidence considered in the May 1983 rating decision 
included the Veteran's service treatment records, a March 
1982 VA hospitalization summary and treatment notes, a 
February 1983 VA hospitalization summary and treatment notes, 
and a July 1982 VA psychiatric examination.

The Veteran's May 1975 entrance examination was negative for 
any relevant abnormalities.  His service treatment records 
revealed treatment for alcohol abuse beginning in March 1981, 
and that he was considered to have been a "Rehabilitative 
Failure" in July 1981.

On his August 1981 RMH form, the Veteran indicated that he 
suffered from depression or excessive worry or nervous 
trouble of any sort.  The examiner noted that his 
"depression, worry, etc. [was] over [the] pending Chap[ter] 
Nine."  An August 1981 Report of Mental Status Evaluation 
found that the Veteran exhibited paranoid ideations and 
delusions, but found that he was mentally responsible and 
that he had the mental capacity to understand his discharge 
proceedings.

The Veteran was hospitalized for alcohol abuse treatment in a 
March 1982 VA hospitalization summary.  No apparent cognitive 
impairments or psychoses were noted.

A February 1983 VA hospitalization summary shows that the 
Veteran had been hospitalized as a result of generalized 
anxiety complaints since June 1982.  Experimentation with 
various drugs, including amphetamines and LSD, were reported.  
He presented as guarded and superficially integrated to cover 
paranoid delusions and hallucinations.  Diagnoses of 
schizophreniform disorder and alcohol abuse in remission were 
made.

The July 1982 VA psychiatric examination reflected the 
Veteran's reports that he was "nervous" due to the tinnitus 
he incurred in the military.  He also attributed his 
nervousness to the failure of his two marriages and stated 
that he preferred to stay by himself.  Delusions or 
hallucinations were not described.  No past treatment records 
were available to the examiner.  Following the examination, a 
diagnosis of generalized anxiety disorder was made.

Evidence received after the May 1983 rating decision included 
a November 1983 private evaluation by Dr. R.C., a September 
1982 treatment record, and a May 1988 private psychiatric 
report.

A September 1982 treatment record indicates that the Veteran 
had been briefly hospitalized due to confused and "speeded" 
thought processes.  A diagnosis of Bipolar Disorder Manic 
Psychotic was made.

The November 1983 private psychiatric evaluation revealed no 
evidence of a mood disorder except that the Veteran seems to 
be "mildly chronically annoyed and misunderstood."  An 
impression of schizoid type personality was made.

A May 1988 private psychiatric report indicates that the 
Veteran had been treated since November 1987 and had 
presented with command type auditory hallucinations, paranoid 
qualities, numerous somatic complaints and delusions.  He was 
noted to have continued to exhibit symptoms of schizophrenia 
upon discharge in April 1988.  Diagnoses of schizoaffective 
disorder and alcohol abuse were made.

Additional evidence received since the October 1988 rating 
decision included a January 1994 VA hospitalization summary, 
and VA treatment records dated between March 1995 and July 
2000.

The Veteran presented as "hyper" with pressured speech and 
complaints of racing thoughts in a January 1994 
hospitalization record.  Daily "heavy" alcohol consumption 
was reported.  No evidence of psychosis was found.  Diagnoses 
of continuous alcohol dependence, episodic polysubstance 
abuse, and personality disorder, not otherwise specified 
(NOS) with borderline and anti-social behavior were made.

Diagnoses of bipolar affective disorder, and polysubstance 
abuse with substance-induced psychosis were made in a 
February 1997 VA discharge summary.  A September 1997 
discharge summary reflected diagnoses of alcohol dependence, 
bipolar affective disorder, cocaine dependence and rule out 
antisocial personality disorder. 

Additional evidence received since the July 2001 rating 
decision, includes the Veteran's SSA records, December 1995 
private discharge summary, VA treatment records dated between 
March 1995 and December 1996, private substance abuse 
treatment records dated between December 1995 and April 1996, 
and a June 2006 VA psychiatric examination.

The Veteran was granted SSA benefits on the basis of Bipolar 
disorder and alcoholism in a September 1997 decision.  It was 
determined that his disabilities began in May 1989.

At a June 2006 VA psychiatric examination, the Veteran 
reported that his psychiatric problems began in service after 
being robbed during advanced individual training and being 
robbed, beaten, and thrown off a bridge at his first duty 
station.  The examiner reported that the Veteran was "very 
nonspecific regarding his symptoms of mental disorders" and 
"very vague" and "attempted to avoid discussion" of his 
substance abuse history.  Following the examination and a 
review of the Veteran's claims folder, the pertinent 
diagnoses were polysubstance dependence and personality 
disorder NOS (not otherwise specified).  

The examiner opined that it was clear that the Veteran's 
personality disorder pre-existed service, and that there was 
no clear indication of the onset of any mental illness during 
his service or within one year of is discharge from service.  

At his December 2008 hearing, the Veteran testified that he 
began using alcohol in service as a method of dealing with 
anxiety.  This anxiety was related to an incident in which a 
weapon was fired close to his ears.  He also testified as to 
stress involving marital difficulties during service.

Service connection cannot be granted for substance abuse or 
for personality disorders as a matter of law.  See 38 C.F.R. 
§§ 3.301(c), 3.303(c).

The Veteran's psychiatric disorder service connection claim 
was denied in the prior final decisions on the grounds that 
there was no nexus between the Veteran's disability and 
service, a psychosis was not shown within one year of service 
and new and material evidence had not been received.  As 
such, competent evidence establishing such a nexus or that a 
psychosis was present within one year of service is required 
to reopen the claim.

No such evidence has been received.  The Veteran's newly 
submitted treatment records do demonstrate regular 
psychiatric treatment and various psychiatric conditions, 
including Bipolar Disorder prior to his current application 
to reopen.  However, no competent evidence has been provided 
which demonstrates a nexus between a current psychiatric 
condition and service.  The June 2006 VA examiner declined to 
find such a nexus and found no current acquired psychiatric 
disability.  

As a lay person the veteran's testimony could not serve to 
provide competent evidence of a diagnosis of a current 
psychiatric disability, or an opinion linking the current 
disability to service.  New and material evidence has not 
been received, and the Veteran's claim is not reopened.

Gastritis

The Veteran's May 1975 service entrance examination is 
negative for any relevant abnormalities.  A diagnosis of 
abdominal gas entrapment is contained in a February 1977 
treatment note.  A March 1977 treatment note reflects 
complaints of diarrhea, vomiting and nausea, with an 
assessment of viral syndrome.  An assessment of viral 
syndrome was again made in a June 1978 treatment note 
following complaints of diarrhea.  Kaopetate was prescribed 
to treat this condition.

The August 1981 discharge examination is negative for any 
relevant abnormalities, and the Veteran denied frequent 
indigestion on his August 1981 RMH form.

The remaining service treatment records are negative for any 
symptoms, treatments, or diagnoses of gastritis.

Post service reports of treatment and examinations contain no 
evidence of gastritis.

A September 2004 VA treatment note reflects the Veteran's 
reports of alcohol induced gastritis.  Anorexia, nausea, 
vomiting, diarrhea, constipation, hematemesis, melena or 
abdominal pain were denied.  An impression of a history of 
alcohol induced gastritis was made.

At the December 2008 hearing, the Veteran testified that he 
began experiencing nausea, vomiting and diarrhea while in 
service and that he had been experiencing those symptoms 
since service.  He also testified that he had been diagnosed 
as having gastroenteritis while in-service.

The service treatment records provide evidence of gastritis.  
The September 2004 treatment record provides evidence of a 
current disability as does the veteran testimony as to his 
symptoms.  This evidence satisfies two of the requirements 
for the grant of service connection.

The veteran has provided competent testimony as to a 
continuity of symptomatology since service.  His testimony 
must, however, be weighed against the contemporaneous record.  
This record shows no pertinent findings or complaints at 
separation from service or in the decades between 1981 and 
2004.  This despite the fact that the veteran received 
extensive inpatient and out patient treatment and that his 
physical condition and complaints were evaluated during this 
treatment.

Given this record, the Board must conclude that the veteran's 
recent reports of a continuity of symptomatology are not 
credible.

No competent medical evidence has been presented that links 
the Veteran's gastritis complaints to an in-service disease 
or injury.  Moreover, the September 2004 impression was for 
alcohol induced gastritis, a condition for which service 
connection may not be granted.  See 38 U.S.C.A. §§ 105, 1110, 
1131; 38 C.F.R. §§ 3.1(n), 3.301(c).

The Veteran contends that he currently suffers from gastritis 
as result of his service, but as a lay person he is not 
qualified to express a competent medical opinion as to such a 
relationship.  Espiritu, 2 Vet. App. at 495.  As such 
reasonable doubt does not arise and the claim must be denied.  
38 U.S.C.A. §5107(b).


ORDER

New and material evidence having not been received, the claim 
for service connection for Hepatitis C is not reopened, and 
the appeal is denied.

New and material evidence having not been received, the claim 
for service connection for a psychiatric disorder is not 
reopened, and the appeal is denied.

The claim for service connection for gastritis is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


